FILE COPY




                                     CAUSE NO. 12-14-00314-CR
                                     CAUSE NO. 12-14-00315-CR
                                     CAUSE NO. 12-14-00317-CR

                             IN THE COURT OF APPEALS TWELFTH
                             COURT OF APPEALS DISTRICT TYLER,
                                                 TEXAS


DANIEL WAYNE MCLEMORE, }                    APPEALED FROM 402ND DISTRICT COURT
APPELLANT

V.                                   }      IN AND FOR

THE STATE OF TEXAS,                  }      WOOD COUNTY, TEXAS
APPELLEE

                                                ORDER

       Came on for consideration the Appellant’s Pro Se Motion for Extension of Time to File Brief in
the above-referenced causes, and it appearing that Appellant’s counsel has filed an Anders brief herein
and that Appellant has been unable to examine the record so that he can file a pro se brief, it is hereby
ORDERED that the trial court ensure that Appellant has the opportunity to fully examine the appellate
record on or before January 29, 2016, and it is FURTHER ORDERED that the trial court notify this
Court in writing as to the date or dates upon which the appellate record was made available to Appellant
and the amount of time for which Appellant had access to the record on each date. Appellant shall have
thirty (30) days from the day the appellate record was first made available to him to file his pro se brief
with this Court.
       WITNESS THE HONORABLE JAMES T. WORTHEN, Chief Justice, Court of Appeals
District, Tyler, Texas.
       GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas, this 30th day of
December 2015, A.D.
                                                    Respectfully yours,
                                                    PAM ESTES, CLERK


                                                    By:
                                                           Katrina McClenny, Chief Deputy Clerk